COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ENRIQUE MARTINEZ,                              §
                                                              No. 08-12-00320-CR
                  Appellant,                    §
                                                                 Appeal from the
 v.                                             §
                                                                41st District Court
 THE STATE OF TEXAS,                            §
                                                            of El Paso County, Texas
                  Appellee.                     §
                                                               (TC# 20120D02642)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment and render judgment dismissing the

indictment against Appellant, in accordance with the opinion of the Court. We further order this

decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF NOVEMBER, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.